Citation Nr: 0726598	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD


Fadia Elia, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision (RD) by 
the Honolulu, Hawaii regional office (RO) of the Department 
of Veterans Affairs (VA).

The veteran had requested a hearing before the Board, which 
was scheduled for February 19, 2007.  However, the veteran 
failed to appear.


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.

2.  There is no corroborating evidence of an in-service 
stressor to relate the veteran's PTSD to his service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The October 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that VA will assist 
him in obtaining medical records from private physicians or 
hospitals, and current or former employers.  He was asked to 
provide details of the incident which presumably caused his 
PTSD.  

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A November 2005 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  Subsequently, in March 2006, VA sent him a letter 
per Dingess v. Nicholson, supra, advising him to submit any 
evidence not previously presented.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran was provided with adequate notice.


II.	Factual Background

The record indicates that the veteran served in Vietnam 
between August 1971 and April 1972.  He held the duty of 
heavy equipment mechanic in an engineering military 
occupational specialty (MOS).  The psychiatric evaluation was 
normal at separation.  

The veteran has earned a number of awards for his service to 
his country.  However, none of his awards confirm engagement 
in combat.  Furthermore, while the veteran relates that 
equipment operators and truck drivers in Vietnam might be 
victims of attack, he acknowledges that he was assigned to a 
non-combat MOS.

In his statements submitted to VA and in his testimony in 
front of a VA decision review officer (DRO), the veteran has 
stated that he suffers from a number of disabling psychiatric 
symptoms, which he relates to stressors he suffered during 
his service in Vietnam.  His father has submitted a statement 
in which he tells that his son had been normal in every way 
before service but never the same after he returned home. The 
veteran's wife also submitted a statement in which she tells 
of her husband's psychological problems and states that 
"Vietnam has definitely left its mark on my husband."  

Essentially, the veteran suffers from recurring nightmares, 
he has difficulty sleeping and barely gets three hours of 
sleep a night.  He has flashbacks during the day time.  He 
has anger problems, can lose his temper, getting into rages.  
He is depressed.  He avoids people to the point where it has 
caused him to move his family to a less populated, less 
developed area.  His emotions have hurt his ability to work.  
Finally, he avoids war movies.  He has said that he was 
constantly scared in Vietnam, where he "saw death on both 
sides."

The veteran has related three stressful incidents more 
specifically than others.  When he first arrived in Vietnam, 
he saw two American soldiers killed, each at the hands of 
another American soldier.  He once was caught in a "mad 
minute of fire," in which, apparently, one of his comrades 
shot a kid as the kid tried to steal the soldier's watch.  
Another incident happened when he was traveling towards a 
town he identified as Sadec.  As he and others in a convoy 
stopped along the road, a soldier jumped down from his truck 
and wanted to trade places and drive the veteran's truck.  
The veteran then drove the abandoned truck.  Soon afterwards, 
the veteran's truck, now with someone else at the wheel, got 
hit by a mortar.  The truck and its driver blew up.  As 
related by the veteran, all that was left of that driver were 
his boots.  The veteran testified that he initially felt 
relief that he had not been in his truck and that someone 
else had taken his place.  In all of his present troubles, 
the truck blowing up is a recurrent disturbing image.

The veteran's statements regarding that incident are 
conflicting.  In a hand-written note he submitted to VA in 
February 2006, he named a few people who were part of the 
convoy when the mortar attack happened.  In contrast, in his 
sworn testimony in front of a VA DRO in that same month, the 
veteran stated that he knows of no one who could shed some 
light on that incident.  As far as the mortar attack victim, 
the veteran stated under oath that he did not know the guy, 
not by a name or a nickname.  Similarly, in his handwritten 
statement, he refers to the victim as "this guy."  Yet, to 
the VA counselor in July 2004, the veteran apparently related 
that his "close friend" was killed by a mortar attack.  
Then again, on one occasion in May 2005 in another counseling 
session, he referred to the victim as "[redacted]."  

The veteran saw a private physician for his symptoms a number 
of times in 2004.  The physician noted a diagnosis of PTSD on 
two occasions when he first saw the veteran in March 2004 and 
once later in October 2004.  Symptoms noted are "lots of bad 
memories" from the veteran's service, nighmares, anger, 
short temper, and depression.  The veteran's physician 
prescribed an anti-depressant and an anti-anxiety drug.  The 
veteran started seeing a VA counselor in August 2004 and 
continued seeing him through January 2006, on a basis of once 
or twice a month.  The counselor noted either, initially, 
"symptoms consistent with PTSD," or, later on, "chronic 
PTSD."  The counselor noted anxiety, anger, depression, as 
well as survivor guilt.    


III.	Applicable Law

Currently codified at 38 U.S.C. §§ 1110 (war time) and 1131 
(peace time), the basic-entitlement statutes for disability 
compensation benefits provide: For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service, during a period of war [or during 
other than a period of war], the United States will pay to 
any veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A 
§§ 1110, 1131 (West 2002).  

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  
38 C.F.R. § 3.303 (2006).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. § 3.102 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with DSM-IV or 
supported by findings on an examination report; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.303(f), 4.125(a).  The United States Court of Appeals 
for Veterans Claims has held that the regulatory requirement 
for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  If the evidence 
establishes, however, that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.303(f)(1).    

 
IV.	Analysis

The veteran did not engage in combat with the enemy.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.  The Board notes that the veteran has been 
diagnosed with PTSD.  Having established that the veteran has 
a diagnosis of PTSD, the Board must determine whether there 
are any service-related stressors.  Furthermore, given no 
indicia in the record that the veteran was engaged in combat 
with the enemy, corroborating evidence must establish the 
claimed in-service stressor.

The veteran has related that he was scared all the time in 
Vietnam, and has submitted statements from family relating 
that he was never the same after his service.  He has claimed 
a number of stressors, including a "kid" being shot in the 
head, and American soldiers shooting each other.  He has 
spoken of seeing dead bodies and being exposed to sniper 
fire.  None of these stressors can be corroborated as no 
names or any details of the incidents are in the record.  

The veteran reports the memory of a fellow soldier being 
blown up along with the truck he was driving when it was hit 
by a mortar.  The veteran's counselor has opined that the 
veteran suffers from survivor guilt, because the truck that 
was hit was actually his, and the man driving it at the time 
had suggested trading places.  The veteran has stated various 
things about the victim, once calling him [redacted], referring to 
him as a close friend in a counseling session, yet testifying 
that he never knew that guy before the incident.  However, 
the fact remains that the claimed death must be corroborated 
before it is established as an in-service stressor.  

The veteran could not recall either where or when the 
incident occurred, nor the last name of the victim.  The 
veteran is not specific either about which unit he was 
traveling with in the convoy.  Although he names a few people 
in his handwritten statement that he claims witnessed the 
incident, in his testimony, he tells the DRO that he knows no 
one who was there at the time to give details about the 
incident.

VA has offered the veteran ample notice of what he needs to 
submit to corroborate his reported stressors as well as 
opportunity to submit it.  The RD, the SOC, and the SSOC all 
advised the veteran that information was lacking about an in-
service stressor.  The DRO attempted to help the veteran 
place the incident in time, and sought information from the 
veteran's spouse about anything he might have told her, so 
that she might help fill in the blanks VA needs to look for 
corroborating evidence.  The DRO encouraged the veteran to 
try and remember factual details with his counselor, and 
advised the veteran that he could submit such details later 
and presented the veteran with a postage-paid return 
envelope.

The veteran's stressors have not been corroborated.  The 
veteran has not provided VA with enough information to 
corroborate the claimed stressors.  The Board may not accept 
a veteran's uncorroborated account of his in-service stressor 
or the opinions of doctors and counselors that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Under the circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


